This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RODGER LORD INC.,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 35,756

 5   ARCHULETA REAL ESTATE
 6   SOLUTIONS, INC., and ALL
 7   UNKNOWN PERSONS CLAIMING
 8   ANY LIEN INTEREST, OR TITLE
 9   ADVERSE TO PLAINTIFF,

10          Defendants,

11 and

12 ALFONSO ARCHULETA,

13          Interested Party-Appellant.

14 APPEAL FROM THE DISTRICT COURT OF DONA ANA COUNTY
15 James T. Martin, District Judge

16 Holt Mynatt Martinez, PC
17 Blaine T. Mynatt
18 Las Cruces, NM

19 for Appellee

20 Alfonso Archuleta
 1 Las Cruces, NM

 2 Pro se Appellant


 3                             MEMORANDUM OPINION

 4 GARCIA, Judge.

 5   {1}   Self-represented Interested Party Alfonso Archuleta (Archuleta) appeals from

 6 the district court’s order quieting title and granting summary judgment in favor of

 7 Plaintiff Roger Lord, Inc. In this Court’s notice of proposed disposition, we proposed

 8 to summarily affirm. Archuleta filed a Memorandum Against Proposed Summary

 9 Disposition (MIO), which we have duly considered. Remaining unpersuaded, we

10 affirm the district court’s order quieting title and granting summary judgment in favor

11 of Plaintiff.

12   {}    In his MIO, Archuleta continues to argue that there are disputed material facts

13 warranting a jury trial, identifying various purported facts and issues, and continuing

14 to raise contract and equitable arguments that are not relevant to the quiet title action

15 brought by Plaintiff. [See unpaginated MIO 6] However, Archuleta fails to actually

16 dispute the material facts as set forth by this Court in our notice of proposed

17 disposition [see CN 3–4]—instead focusing on facts and other arguments not relevant

18 to the quiet title action. [See generally unpaginated MIO 1–6]

19   {3}   We therefore conclude that Archuleta has failed to meet his burden on appeal.

                                               2
 1 See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“[The

 2 appellate] courts have repeatedly held that, in summary calendar cases, the burden is

 3 on the party opposing the proposed disposition to clearly point out errors in fact or

 4 law.”); State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003

 5 (stating that “[a] party responding to a summary calendar notice must come forward

 6 and specifically point out errors of law and fact[,]” and the repetition of earlier

 7 arguments does not fulfill this requirement), superseded by statute on other grounds

 8 as stated in State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374. Although pleadings

 9 from self-represented litigants are viewed with tolerance, “a [self-represented] litigant,

10 having chosen to represent himself, is held to the same standard of conduct and

11 compliance with court rules, procedures, and orders as are members of the bar.”

12 Newsome v. Farer, 1985-NMSC-096, ¶ 18, 103 N.M. 415, 708 P.2d 327 (internal

13 citation omitted); Bruce v. Lester, 1999-NMCA-051, ¶ 4, 127 N.M. 301, 980 P.2d 84

14 (indicating that self-represented litigants must comply with the rules and orders of the

15 court and will not be treated differently than litigants with counsel).

16   {4}   With regard to Archuleta’s continued argument that he was entitled to a jury

17 trial, we note that Archuleta cites to various cases that discuss a party’s right to a jury

18 trial when cases raise both equitable and legal issues, when the parties agree to a jury

19 trial and the district court has ordered one, and when a criminal defendant is charged


                                                3
 1 with a crime. [See unpaginated MIO 1–2] However, Archuleta fails to explain why he

 2 is entitled to a jury trial in a civil case when a motion for summary judgment has been

 3 filed, when there are no disputes of material fact, and when the issue can be resolved

 4 as a matter of law. See State v. Muraida, 2014-NMCA-060, ¶ 12, 326 P.3d 1113

 5 (“Questions of fact . . . are the unique purview of the jury and, as such, should be

 6 decided by the jury alone.” (internal quotation marks and citation omitted));

 7 Farmington Police Officers Ass’n v. City of Farmington, 2006-NMCA-077, ¶ 23 , 139

 8 N.M. 750, 137 P.3d 1204 (indicating that, when there are no questions of fact for the

 9 fact-finder to resolve, it is proper for the district court to determine the question of

10 law); Rule 1-056(C) NMRA (stating that a judgment from the district court is proper

11 when “there is no genuine issue as to any material fact and that the moving party is

12 entitled to a judgment as a matter of law”); see also Corona v. Corona, 2014-NMCA-

13 071, ¶ 28, 329 P.3d 701 (“This Court has no duty to review an argument that is not

14 adequately developed.”). We are aware of no law that requires a jury trial in such a

15 case and, as Archuleta has provided us with no authority supporting such a

16 proposition, we assume none exists. See Curry v. Great Nw. Ins. Co., 2014-NMCA-

17 031, ¶ 28, 320 P.3d 482 (“Where a party cites no authority to support an argument, we

18 may assume no such authority exists.”).

19   {5}   As Archuleta has not shown error in the district court’s conclusion that


                                              4
 1 summary judgment should be granted in favor of Plaintiff and that title should be

 2 quieted in favor of Plaintiff [see RP 108; see also RP 1–4 (complaint to quiet title)],

 3 we conclude that the district court did not err in so concluding. See Firstenberg v.

 4 Monribot, 2015-NMCA-062, ¶ 57, 350 P.3d 1205 (stating that “the burden is on the

 5 appellant to clearly demonstrate the district court’s error” (internal quotation marks

 6 and citation omitted)); Bank of New York Mellon v. Lopes, 2014-NMCA-097, ¶ 6, 336

 7 P.3d 443 (“Summary judgment is appropriate where there are no genuine issues of

 8 material fact and the movant is entitled to judgment as a matter of law.” (internal

 9 quotation marks and citation omitted)). Accordingly, for the reasons stated in our

10 notice of proposed disposition and herein, we affirm.

11   {6}   IT IS SO ORDERED.

12                                                ________________________________
13                                                TIMOTHY L. GARCIA, Judge

14 WE CONCUR:


15 _______________________________
16 LINDA M. VANZI, Chief Judge


17 _______________________________
18 MICHAEL E. VIGIL, Judge




                                              5